Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 17 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Schmidt (US 1, 040, 9837 B1) in view of SLATER (US 2018/0165161 A1).
As to claims 1, 10 and 17, Schmidt teaches an apparatus comprising a processor having programmed instructions to:
			send an application programming interface (API) write request (The worker nodes 205 route application requests (API calls of the data store access module 122 (e.g., thell write requests)) to the appropriate storage nodes, col. 4, lines 30-42) to a first virtual machine (VM) on a first host machine (the worker nodes 205 and storage nodes 211 may be located on the same physical or virtual hosts (e.g., servers) or on different physical or virtual hosts, 22) to write an object (a request handler 306 of the worker node 205 handling the write request first chooses (e.g., randomly or alternatively, in a predefined manner) the master storage node 310A of a secondary cluster different from the primary cluster to which the write is destined, and buffers 325 the thell value of the write in a buffer table of that master storage node 
receive a response to the API write request including the physical disk location of the physical disk to     which the object is written (it proceeds to query 420 offsets of the trigger handlers triggered by the last cell write operation and to read 425 the corresponding cell data (i.e., the cells with added_id values above the offsets from step 420), col. 4, lines 45-67) , wherein the physical disk is located on a second host machine (a request handler 306 of the worker node 205 handling the write request first chooses (e.g., randomly or alternatively, in a predefined manner) the master storage node 310A of a secondary cluster different from the primary cluster to which the write is destined, and buffers the thell value of the write in a buffer table of that master storage node 310A. The request handler 306 then writes 330 to the master storage node of the primary cluster 310B; worker nodes 205 by default direct read requests for a thell to the master storage node of the relevant storage cluster 210 corresponding to the thell address (row key, column key, reference key),20-23; the API of the data store access module 122 includes at least the append-only write function put_cell(row_key, column_key, ref_key, data), which stores the value "data" as the value for the cell represented by the values row_key, column_key, and ref_key, col. 3, lines 34-54) ; and
using the physical disk location, send an API read request to a second VM on the second host machine to read the object (worker nodes 205 by default direct read requests for a thell to the master storage node of the relevant storage cluster 210 corresponding to the thell address (row key, column key, reference key), or to any of the slave storage nodes of that storage cluster,cl. 4, lines 25-63; the API also includes the random access read functions get_thell(row_key, column_key, ref_key), which gets a particular sub- value/version of a thell (as indicated by ref_key), and get_thell(row_key, column_key), which .
Schmidt does not  teach (VM) on a first host machine to write an object wherein the first VM includes information for a physical disk location for reading the object;  However,   SLATER  teaches (VM) on a first host machine (the server 102 can host one or more virtual machines 124, each of which provides an operating system instance to a client paragraphs [13]-[15]) , to write an object for reading the object (the backup/restore driver 214 (associated with VM) can also use the allocation map to write the allocated blocks to the target disk, paragraphs [32]-[36])wherein the first VM includes information for a physical disk location (the virtual machine 124 determines the address of unallocated blocks 314 prior to reading the requested backups, paragraphs [32]-[36]) on a second host machine (the server 102 can host one or more virtual machines 124, each of which provides an operating system instance to a client, paragraphs [13]-[15]) for reading the object (virtual machine 124 determines the address of unallocated blocks 314 prior to reading the requested backups, [32]-[36]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of (VM) on a first host machine to write an object wherein the first VM includes information for a physical disk location for reading the object as taught by Schmidt into Slater as taught by Schmidt into   SLATER to allow the virtual machine to interface with an object store of deduplication appliance.

Claims 2 – 6, 11-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 1, 040, 9837 B1) in view of SLATER (US 2018/0165161 A1) further in view of Michael (US 2012/0331243 A1) .
	As to claims 2, 11 and 18, Schmidt and SLATER do not teach the processor having further programmed instructions to: forward the physical disk location to a data structure in by looking up the virtual address (113) in a page table stored on the first node (102a), by looking up the virtual address (113) in a translation lookaside buffer (`TLB`) stored on the first node, 53; responsive to the RDMA read operation request: translating, by the kernel of the first node, paragraph [006].
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the physical disk location to a data structure in a metadata store ; and responsive to receiving the API read request, look up the physical disk location in the data structure associated in the metadata store  as taught by Michael into Schmidt to efficiently configure processing core registers and memory in compute node (102) for use in dynamically reassigning a connected node to a block of compute nodes useful in systems for RDMA in a parallel computer.

	As to claims 3, 12 and 19, Michael teaches processor having further programmed instructions to identify a metadata service on a same node as the metadata store (Service node (116) runs a service application (124) and communicates with users (128) through a service application interface (126) that runs on computer terminal (122), paragraphs [28-30]).

	As to claims 4, 13 and 20, Michael teaches the processor having programmed instructions to look up a virtual disk location of a virtual disk associated with an object handle received from a client (by looking up the virtual address (113) in a page table stored on the first node (102a), by looking up the virtual address (113) in a translation lookaside buffer (`TLB`) stored on the first node, 53; responsive to the RDMA read operation request: translating, by the kernel of the , wherein the API write request includes the virtual disk location (receiving, by a kernel (103a) of a first node (102a) through an API (109a), an RDMA write operation request that includes a virtual address representing a memory (105a) region in the first node (102a) from which to send data to a second node, paragraph[32]).

	As to claims 5, 14 and 21, Schmidt teaches the processor having programmed instructions to hash an object handle received from a client to create a key (receiving, from an instance of an application executing on a client device, a request to register an asynchronous callback function specifying a column of a database and including code to be executed upon writes to the column of the database, claim, the reference key to represent a particular unit/version of information within the given row and column… the API also includes the random access read functions get_cell(row_key, column_key, ref_key), which gets a particular sub-value/version of a cell (as indicated by ref_key),col. 3, lines 34-54), wherein the API write request includes the key (the database column is written to using a write function having parameters including row key, column key, and ref key specifying a cell of data, and a parameter value specifying a value for the cell of data, claims 2-6).
	As to claims 6, 15 and 22, Schmidt teaches wherein the API write request includes a level of priority (The retaining of cell order across data servers (e.g., as part of replication) means that every independent copy of the cells reflects the same temporal order of the cell writes, col. 9, lines 16-55).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 1, 040, 9837 B1) in view of SLATER (US 2018/0165161 A1) further in view of Aman (US 2006/0080646 A1).
As to claims 7 and 16, Schmidt and SLATER do not teach wherein the API write request includes a type of write, wherein 
wherein the type of write includes a sequential write or a random write (client software including a custom application and the API, spreadsheet and associated plug-in, or browser application, assembles the various information requested by the user into a command script comprising a sequence of function calls written in a scripting language, and packages the command script into an overall request, paragraph [44]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the API write request includes a type of write, wherein the type of write includes a sequential write or a random write as taught by Aman into Schmidt to allow their callers to change or rewrite the run-time interpretation of a user-defined function on the fly.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 1, 040, 9837 B1) in view of in view of SLATER (US 2018/0165161 A1)further in view of Luo (US 2019/0050296 A1).
	As to claim 8, Schmidt and SLATER do not teach the processor having further programmed instructions to: determine that a size of the object exceeds a predetermined threshold; partition the object into a plurality of chunks; and write one of the plurality of if the file size is greater than a threshold file size, then each data chunk of the first set of chunks may comprise a first chunk size; however if the file size is not greater than the threshold file size, then each data chunk of the first set of data chunks may comprise a second chunk size less than the first chunk size, 116);
partition the object into a plurality of chunks (if the file size is greater than a threshold file size, then each data chunk of the first set of chunks may comprise a first chunk size; however if the file size is not greater than the threshold file size, then each data chunk of the first set of data chunks may comprise a second chunk size less than the first chunk size, paragraph [116]; and write one of the plurality of chunks to the VM (the first set of updated chunks may be transmitted to a storage appliance and stored as an incremental file within a virtual disk, paragraph [118]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of determine that a size of the object exceeds a predetermined threshold; partition the object into a plurality of chunks; and write one of the plurality of chunks to the VM as taught by Luo into Schmidt to provide the ability to reduce the amount of data storage required to support secondary or non-production workloads to quickly restore earlier versions of virtual machines and files stored locally or in the cloud.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 1, 040, 9837 B1) in   view of in view of SLATER (US 2018/0165161 A1) further in view of Elsbree (US 6834388 B1) further in view of Horovitz (US 2011/0082962 A1). 
As to claim 9, Schmidt and SLATER do not teach the object is part of a multipart object, and wherein the processor having further programmed instructions to:
causing the object to be hidden; receive a completion request for the multipart object ; receive a completion request for the multipart object; move the object from the shadow bucket to a standard bucket, causing the object to be visible. However, Elsbree teaches c the method returns the newly created GwxRotation 280 object on success, or NULL if the operation failed. (See also GwxRotation 280 and GwxDynamic, col. 14, lines 2-12); and
move the object from the shadow bucket to a standard bucket, causing the object to be visible (The method boolean PushCurrentSymbol( ) pushes the current symbol object onto the symbol edit stack. This essentially makes the objects grouped in this symbol top level visible objects, col. 18, lines 46-50).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of causing the object to be hidden; receive a completion request for the multipart object ; receive a completion request for the multipart object; move the object from the shadow bucket to a standard bucket, causing the object to be visible as taught by Elsbree into Schmidt to provide to customers not only a machine but also the capability of connecting the machine into a process control system that can improve the productivity of the machine.
Schmidt and Elsbree do not teach write the object to a shadow bucket, causing the object to be hidden. However, Horovitz teaches write the object to a shadow bucket, causing the object to be hidden (Because the shadow page table entry 4490 containing the mapping to the guest page table 4400 is marked as read only, any write to the guest page table 4400 generates a hidden page fault,  paragraphs [72-80]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of write the object to a shadow bucket, causing the object to be hidden as taught by Horovitz into Schmidt and Elsbree to provide to customers not only a machine but also the capability of connecting the machine into a process control system that can improve the productivity of the machine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195